UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                         Senior Airman TIFFANY N. SPRADLIN
                                 United States Air Force

                                            ACM S32177

                                            07 MAY 2014

         Sentence adjudged 11 September 2013 by SPCM convened at Davis-
         Monthan Air Force Base, Arizona. Military Judge: Matthew P. Stoffel
         (sitting alone).

         Approved Sentence:        Bad-conduct discharge, hard labor without
         confinement for 2 months, restriction to the limits of Davis-Monthan Air
         Force Base for 2 months, and reduction to E-2.

         Appellate Counsel for the Appellant: Captain Lauren A. Shure.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                 Before

                        MARKSTEINER, MITCHELL, and WEBER
                              Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court